Case 1:20-mc-00199-JGK-OTW Document 17-3 Filed 05/15/20 Page 1 of 5




                Exhibit C
8/27/2019                                      Case 1:20-mc-00199-JGK-OTW Document  17-3TeamFiled 05/15/20 Page 2 of 5
                                                                              Management

   !http://www.bsgresources.com/about/senior-management/
   1~0~c-aP--t-ur-es~ - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                                                                                                                   I~ DEC
                                                                                                                       .rill 20 ...
                                                                                                                             FEB MAR


   15 Jun 2013 - 15 Mar 2014                                                                                             2013 2014 2015   T About this capture

 BSG Resources

      • BSGR GUINEA
      • Media
      • Contact

      • About
           o GrouP- Structure
           o Comorate Governance
           o Global Foomrint
           o Meet the Board
           o Senior Management Team
           o Track record
      • Mining & Metals
           o Iron Ore
           o Diamonds
           o Ferronickel
      • Energy_
      • Communijy_ & Environment
           o Environmental Initiatives
           o Communijy_ SUP-P-Ort

 IAbout




https://web.archive.org/web/20140220202031/http://www.bsgresources.com/about/senior-management/                                                                  1/4
8/27/2019                                      Case 1:20-mc-00199-JGK-OTW Document  17-3TeamFiled 05/15/20 Page 3 of 5
                                                                              Management

   !http://www.bsgresources.com/about/senior-management/
   1~0~c-aP--t-ur-es~ - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                                                                                                                                        I~ DEC
                                                                                                                                            .rill 20 ...
                                                                                                                                                  FEB MAR


   15 Jun 2013 - 15 Mar 2014                                                                                                                   2013 2014 2015        T About this capture




 The breadth of sector skills and experience in the management team reflects the range of BSGR's activities. The team combines international sector specific expertise with finance,
 project management and exploration.




 Over a Billion
 dollar annual
 turnover




https://web.archive.org/web/20140220202031/http://www.bsgresources.com/about/senior-management/                                                                                             2/4
8/27/2019                                       Case 1:20-mc-00199-JGK-OTW Document  17-3TeamFiled 05/15/20 Page 4 of 5
                                                                               Management

   !http://www.bsgresources.com/about/senior-management/
   1~0~c-aP--t-ur-es~ - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                                                                                                                                             I~ DEC
                                                                                                                                                 .rill 20 ...
                                                                                                                                                       FEB MAR


   15 Jun 2013 - 15 Mar 2014                                                                                                                        2013 2014 2015       T About this capture




  Over 6000 people
  employed globally

  Senior Management
      • David Clark - Executive Chairman and Finance Director

      • Asher Avidan - President

      • Marc Stroik - CEO of Mining and Metals

      • Gregg Blackstock - Head of Mergers and Acquisitions and CEO of Energy

                               Gregg has worked for BSG for over five years. Prior to this he was at the Royal Bank of Scotland where he originated and executed in excess of 50
                               transactions in debt market origination across various product areas to a global client base.




      • Yossie Tchelet - Strategic Financial Specialist

 Related Links

      • Comorate Governance
      • Global Foo!J.lrint
      • Meet the Board

      • AboutUs
      • I
      • Mining & Metals
      • I
https://web.archive.org/web/20140220202031/http://www.bsgresources.com/about/senior-management/                                                                                                 3/4
8/27/2019                                             Case 1:20-mc-00199-JGK-OTW Document  17-3TeamFiled 05/15/20 Page 5 of 5
                                                                                     Management

   !http://www.bsgresources.com/about/senior-management/
   1~0~c-aP--t-ur-es~ - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                                                                                                                                                                                I~ DEC
                                                                                                                                                                                    .rill 20 ...
                                                                                                                                                                                          FEB MAR


   15 Jun 2013 - 15 Mar 2014                                                                                                                                                             2013 2014 2015              T About this capture


      • Media
      • I
      • Contact

 IAbout Us
      • Legal Notice
      • I
      • Disclaimer
      • I
      • Cookies
      • I
      • ©2013 BSG Resources Limited
 Privacy and Cookies Policy The attention of users is drawn to BSGR's Privacy & Cookies Policy which includes details on the use of performance, identification and targeting cookies (both our own and third parties) to enhance the
 functionality of the web-site, to enable the Group to monitor usage and to assist with future communications. By continuing to use this site users will be deemed to have accepted this policy and the use of cookies for these limited
 purposes only.

 While every attempt has been made to ensure the accuracy of all statements at the time of writing, it must be born in mind that BSGR is constantly changing and developing in line with strategy and the markets in which it operates. We
 regularly check website content but cannot accept responsibility for actions or decisions based on information contained on this website. All questions regarding BSGR's most current status should be checked. Contact details can be
 found below.




https://web.archive.org/web/20140220202031/http://www.bsgresources.com/about/senior-management/                                                                                                                                             4/4
